Citation Nr: 0629817	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  95-06 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease.

2.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative arthritis of the knees and lumbar 
spine prior to September 24, 1996.

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic lumbar strain with degenerative arthritis on 
September 24, 1996, until March 13, 1998, evaluated as 40 
percent disabling thereafter.

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the right knee on and after 
September 24, 1996.

5.  Entitlement to an evaluation in excess of 10 percent for 
left knee arthritis from September 24, 1996, to July 9, 2001.

6.  Entitlement to an evaluation in excess of 20 percent for 
left knee instability prior to July 9, 2001.

7.  Entitlement to a disability rating in excess of 30 
percent for post-operative residuals of left total knee 
replacement on and after September 1, 2002.

8.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decisions issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Petersburg, Florida.  The veteran 
moved during the pendency of this appeal and jurisdiction of 
his claims file comes to the Board from the RO located in 
Nashville, Tennessee.

The appeal was remanded by the Board in January 1998, June 
2003 and March 2004.  



FINDINGS OF FACT

1.  Competent medical evidence does not reveal the diagnosis 
of a current, chronic disability involving the heart.

2.  Prior to a September 2000 rating action, the veteran's 
low back and knee arthritis was assigned a single compensable 
rating for arthritis effecting two or more major joints.  

3.  In a September 2000 rating action, the veteran's low back 
and bilateral knee arthritis were assigned separate 
evaluations effective from September 1996, with the low back 
evaluated as 10 percent disabling from September 1996 to 
March 1998, and 40 percent thereafter; and the right knee 
arthritis evaluated as 10 percent disabling from September 
1996; and the left knee arthritis evaluated as 10 percent 
disabling from September 1996 with a separate 20 percent 
evaluation assigned for left knee instability, effective from 
March 1998.  

4.  Prior to September 24, 1996, the evidence shows minimal 
limitation of function of the lumbar spine and knees with 
complaints of pain.  

5.  Between September 24, 1996, and March 13, 1998, the 
veteran's lumbar spine disability was not manifested by 
moderate functional limitations, muscle spasms, loss of 
lateral motion, or radicular symptoms.  On and after March 
13, 1998, his lumbar spine disability is not manifested by 
pronounced disc disease with little intermittent relief or 
incapacitating episodes with prescribed bed rest.

6.  On and after September 24, 1996, the veteran's right knee 
disability is manifested by minimal limitation of flexion and 
no objective evidence of instability or subluxation.  From 
September 24, 1996, but prior to May 8, 2001, the evidence 
shows veteran's had full extension of his right knee with 
some increased functional limitations which did not 
approximate extension limited to 15 degrees.

7.  On and after May 8, 2001, the veteran had extension of 
the right knee limited to 10 degrees with additional 
functional limitations such as difficulty with stairs and 
fatigability.

8.  From September 24, 1996, to July 9, 2001, the evidence 
shows normal extension of the left knee and functional 
limitations that approximate flexion limited to 45 degrees.  
Prior to March 13, 1998, the evidence is not indicative of 
subluxation or lateral instability of the left knee.

9.  From March 13, 1998, to July 9, 2001, the evidence is not 
indicative of instability or subluxation of the left knee 
that was severe in nature.

10.  On July 9, 2001, the veteran underwent a left total knee 
replacement.

11.  Subsequent to his recuperation from his left total knee 
replacement, the medical evidence does not demonstrate 
chronic residuals consisting of severe painful motion or 
weakness in the left knee.

12.  During the pendency of this appeal, the veteran's right 
ear hearing loss was no worse than Level III and his left ear 
hearing loss remained a Level I.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for cardiovascular 
disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

2.  The criteria for a disability rating in excess of 20 
percent for degenerative arthritis of the knees and lumbar 
spine are not met at any point prior to September 24, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2005); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).

3.  The criteria for a disability rating in excess of 10 
percent for chronic lumbar strain with degenerative arthritis 
from September 24, 1996 to March 13, 1998, are not met, and 
in excess of 40 percent thereafter are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.3, 4.7, 
4.10, 4.14, 4.25, 4.40, 4.45, 4.59 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 (2002), 5292, 5295 (2003), 5237, 5243 
(2005).

4.  The criteria for a disability rating in excess of 10 
percent for degenerative arthritis of the right knee from 
September 24, 1996, to May 8, 2001, are not met, while the 
criteria for a 20 percent disability rating, but no more, are 
met on and after May 8, 2001.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.400, 4.3, 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2005).

5. The criteria for a disability rating in excess of 10 
percent for left knee arthritis are not met at any point from 
September 24, 1996, to July 9, 2001.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2005).

6.  The criteria for a disability rating in excess of 20 
percent for left knee laxity are not met at any point from 
March 13, 2001, to July 9, 2001.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.71a, Diagnostic 
Code 5257 (2005).

7.  The criteria for a rating for the veteran's post-
operative residuals of his left knee in excess of 30 percent 
on or after September 1, 2002, are not met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.55, 
4.59, 4.71a, Diagnostic Code 5055 (2005).

8.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met at any point during the 
pendency of this appeal.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  A determination of service connection requires a 
finding of the existence of a current disability and an 
etiologic relationship between that disability and an injury 
or disease incurred in service.  Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As such, while the 
veteran is competent to describe symptoms, he is not 
competent to render a medical opinion that indicates that he 
has a current, chronic disability involving his heart.  

A review of the medical evidence fails to reveal the 
diagnosis of a current chronic condition involving the 
veteran's heart.  He was discharged from active duty in 
January 1993 and underwent a VA general medical examination 
in April 1993.  The resulting examination report indicates 
the veteran did not have an "enlarged heart" but it also 
contained evidence of an abnormal electrocardiogram (EKG) 
consisting of an incomplete right bundle branch block.  He 
was given a copy of the EKG and referred to his primary care 
physician for follow-up.  The veteran has not submitted any 
additional evidence in relation to this referral and, in 
fact, in 1998 no cardiac disease was found upon examination.  
See May 1998 VA heart examination report and June 1998 
testing results.  Abnormal test results are not a chronic 
disability; competent medical evidence of a diagnosed chronic 
disability is requisite of service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285, dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001). 

As the competent evidence fails to show the diagnosis of a 
current, chronic disability involving the heart, the weight 
of the evidence is against the veteran's service connection 
claim for cardiovascular disease.  Moreover, as a 
cardiovascular disease, to include hypertension, was not 
diagnosed to any degree within one year of the veteran's 
January 1993 discharge from active duty, service connection 
is not warranted on a presumptive basis.  As the 
preponderance of the evidence is against these claims, the 
doctrine of reasonable doubt is not for application and this 
appeal is denied.  38 U.S.C.A. § 5107 (West 2002). 

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2005).   

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).  Regarding 
musculoskeletal disabilities, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  A part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40 (2005).  
Both limitation of motion and pain are necessarily recorded 
as constituents of a disability.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e. disability ratings for separate 
periods of time based on the facts found.  Id. at 126.

Knees and Lumbar Spine Prior to September 24, 1996

Service connection was established for degenerative changes 
of the lumbar spine and for degenerative joint disease of 
both knees effective from the veteran's retirement from 
active duty.  See May 1993 rating decision.  A 20 percent 
disability rating was assigned, also effective from the 
veteran's retirement from active duty, by an October 1995 
rating decision based on X-ray evidence of arthritis 
involving two or more major joints with occasion 
incapacitating exacerbations.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  This is the maximum rating 
available, unless in the alternative each impairment is rated 
separately and combined based on limitation of function of 
the affected part.  Id.

Prior to September 24, 1996, the evidence shows the veteran's 
complaints evolved around pain with extended standing, for 
which he took aspirin, and an inability to be as active as he 
once was.  See September 1995 hearing transcript.  The April 
1993 VA general medical examination indicates that upon 
examination there was no evidence of any abnormality of his 
range of motion of his knees.  An August 1995 private medical 
record indicates the veteran presented with knee pain with 
prolonged standing and he indicated he avoided squatting, 
kneeling, and running.  Upon examination, he stood with a 
genu varus deformity of both knees, walked with a slight 
antalgic gait, and had mild medial joint tenderness without 
effusion.  The record indicates he lacked five degrees of 
extension of both knees and had flexion to 130 degrees.

In this regard, extension limited to 5 degrees is 
noncompensable while a 10 percent disability rating is 
warranted for extension of the knee limited to 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  Under 
Diagnostic Code 5260 flexion limited to 60 degrees is 
noncompensable while flexion of the knee limited to 45 
degrees warrants a 10 percent disability rating.  Although 
the veteran complained of knee pain and a curtailment of some 
of his activities, the objective functional limitations as 
manifested by range of motion, mild tenderness, a slight 
antalgic gait and a genu varus deformity of each knee when 
standing, does not approximate the criteria for a compensable 
rating.

Moreover, while the veteran testified to occasional giving 
away of the knee, objective evidence revealed no findings of 
collateral or cruciate laxity, and, as such, neither a 
separate nor higher disability rating is warranted based on 
instability of the knee.  See 38 C.F.R. § 4.71, Diagnostic 
Code 5257 (2005).

Similarly, the evidence regarding the veteran's lumbar spine 
mainly evolved around his complaints of pain with no 
objective evidence of limitation of function.  The April 1993 
VA general medical examination indicates that upon 
examination there was no evidence of any abnormality of his 
range of motion of his back.  A 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5292 (2003).  
Here, there were subjective complaints of pain that 
approximates minimal functional limitation of function of the 
lumbar spine.  Accordingly, at most, a 10 percent rating 
would be warranted for the degenerative changes of the lumbar 
spine.  As there is no evidence of muscle spasms, chronic 
muscle strain, or disc disease, alternative diagnostic codes 
used to evaluate spine disabilities are not for application.

In short, separately evaluating the veteran's knees and 
lumbar spine disabilities prior to September 1996 would not 
result in a combined disability rating in excess of 20 
percent.  See 38 C.F.R. § 4.25 (2005).  As his overall 
disability picture does not approximate the criteria for a 
higher or higher combined separate ratings at any point prior 
to September 24 1996, the weight of the evidence is against 
an increased rating and additional staged ratings are not 
warranted.

Lumbar Spine on and after September 24, 1996

On and after September 24, 1996, the veteran's lumbar spine 
disability was evaluated as 10 percent disabling with a 40 
percent disability rating assigned effective March 13, 1998.  
See September 2000 rating decision.  Under prior regulatory 
criteria, a higher 20 percent disability rating is warranted 
if there was muscle spasm on extreme forward bending, or loss 
of lateral spine motion, unilateral, in the standing 
position. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  A 
20 percent disability rating also is warranted for moderate 
limitation of motion of the lumbar spine under the prior 
criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

The September 1996 VA examination report shows the veteran 
had forward flexion to 80 degrees, backward extension to 20 
degrees, and 35 degrees of left/right lateral extension and 
left/right rotation.  The report indicates there was no 
objective evidence of pain on examination and he had no 
postural abnormalities, no fixed spinal deformities, and the 
musculature of his back was normal.  The report reflects he 
had normal lordosis, normal muscle contraction, and normal 
heel/toe motion.  There was also no atrophy of the lower 
extremities.  As such, the evidence fails to show functional 
limitations that approximate moderate limitation of motion of 
the lumbar spine, muscle spasm on extreme forward bending, or 
loss of lateral spine motion, in the standing position.  
Accordingly, his lumbar spine disability does not approximate 
the criteria for a disability rating in excess of 10 percent 
at any point from September 1996 under the prior regulatory 
criteria used to evaluate limitation of motion and 
manifestations of lumbosacral strain. 

Under the prior regulations, moderate intervertebral disc 
syndrome with recurring attacks warranted a 20 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  Here, the September 1996 VA examination report shows 
that the veteran complained of pain that did not radiate in 
any specific direction.  The report indicates he had no 
neurologic involvement and normal sensation, reflexes, and 
pulses.  The accompanying radiographic evidence contained 
findings of moderate hypertrophic changes and degenerative 
disc changes.  However, as there is no evidence of recurring 
attacks of intervertebral disc syndrome, the veteran's lumbar 
spine disability picture does not approximate the criteria 
for a higher disability rating from September 1996 under the 
criteria used to evaluate disc disabilities.

The veteran was afforded another VA examination in March 
1998, which showed a worsening of his lumbar spine 
disability.  Accordingly, a 40 percent disability rating was 
assigned.  See September 2000 rating decision.  A 40 percent 
rating is the maximum rating under the prior regulatory 
criteria used to evaluate limitation of motion and 
manifestations of lumbosacral strain.  See 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5292, 5295 (2003).

Under the old criteria, the maximum schedular rating of 60 
percent is assigned for intervertebral disc disease which is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  A 
precedent opinion of VA's Office of General Counsel, 
VAOPGCPREC 36-97 (1997), held that Diagnostic Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.

The March 1998 VA spine examination report shows that 
straight leg testing was negative but the veteran had 
associated spastic hamstrings bilaterally, trace Achilles 
reflexes bilaterally, and diminished patellar reflexes.  He 
had no gross dermatomal sensory loss, his muscle strength was 
normal, and he had a mild amount of difficulty with 
repetitive bending, stopping and lifting.  The report 
contains a clinical impression of lumbar degenerative disc 
disease without significant radiculopathy.  A May 2001 
private medical record also references normal sensation of 
the lower extremities.

The September 2005 VA examination report reveals complaints 
of low back pain and the examiner indicated that most of the 
veteran's limitations were associated with his pain.  The 
report indicates he had moderately severe degenerative disc 
changes with complaints of numbness with prolonged standing 
and had intact sensation other than at the surgical incision 
site on his left knee.  Straight leg testing was negative; he 
had no bowel or bladder involvements and normal reflexes.  
The report reflects the veteran had never had any injection 
treatment for his spine.  

Applying the medical evidence to the above criteria, the 
evidence indicates that the veteran experiences constant pain 
but only a mild decrease of sensation to touch.  While the 
radiographic evidence shows moderately severe degenerative 
disc changes, the degree of his impairment as presented by 
the current medical evidence does not approach the level of 
pronounced intervertebral disc syndrome at any point on or 
after March 13, 1998, such that a higher disability rating 
would be warranted.  

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
rating intervertebral disc syndrome provide that preoperative 
or postoperative intervertebral disc syndrome is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Effective September 26, 2003, intervertebral disc syndrome 
was assigned a new diagnostic code number (5243), and the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine.

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 60 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least six weeks.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  For purposes 
of these evaluations, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  The evidence indicates the veteran 
complaints of nearly continuous pain which some increased 
symptoms (flare-ups).  Regardless, the veteran's reported 
attacks of pain (whether muscular or radicular in nature) do 
not meet the level of "incapacitating episode" as defined 
by the revised criteria.  The veteran does not argue and the 
medical evidence does not show at any time that he was 
prescribed bed rest for his lumbar spine disability.  
Moreover, there is a significant lack of regular treatment 
for his lumbar spine.  Accordingly, a higher disability 
rating is not warranted under the revised criteria at any 
point on or after March 13, 1998.

Nevertheless, the veteran may obtain a greater disability 
rating by combining sseparate evaluations for any chronic 
orthopedic and neurologic manifestations under 38 C.F.R. § 
4.25.  With regard to the second method of evaluation 
(combining separate evaluations of chronic orthopedic and 
neurologic manifestations), the criteria effective from 
September 23, 2002, provide that when evaluating 
intervertebral disc syndrome on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using the criteria from the most appropriate orthopedic 
diagnostic code(s), and neurologic disabilities are to be 
evaluated separately using the criteria from the most 
appropriate neurologic code(s).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (2).  

Under both the prior and revised criteria, a 40 percent 
disability rating is the maximum rating based on limitation 
of motion.  However, even if this rating is conceded, a 
separate compensable rating is not warranted for his 
neurologic findings such that a higher combined rating would 
be appropriate.  In rating diseases of the peripheral nerves, 
the term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2005).  

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve.  38 U.S.C.A. § 4.124a, 
Diagnostic Code 8520 (2005).  Disability ratings of 10 
percent, 20 percent and 40 percent are assignable for 
incomplete paralysis that is mild, moderate or moderately 
severe in degree, respectively.  Id.  The evidence fails to 
reveal any paralysis that approximates mild incomplete 
paralysis.  As previously indicated, the veteran reported 
some numbness upon prolonged standing.  However, other than a 
mild decrease in sensation along his left knee surgical site, 
sensory examination was intact throughout.  Moreover, the 
September 2005 VA examination report indicates the veteran 
had no lesions.  There is also no evidence in this case of 
additional neurologic dysfunction, such as loss of bladder 
control, etc.  As such, a separate compensable rating is not 
warranted for neurologic manifestations of disc disease.

As for other diagnostic codes potentially applicable to the 
veteran's claim, not already discussed above, the old rating 
criteria only provided evaluations higher than 40 percent 
for ankylosis of the spine, which, as indicated above, the 
veteran does not have.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5286 and 5289 (2003).  All possible avenues for a 
higher rating under the amended criteria have already been 
discussed, since all spinal conditions are now rated under 
the general formula.  

In short, the weight of the evidence is against a disability 
rating in excess of 10 percent for chronic lumbar strain with 
degenerative arthritis at any point between September 24, 
1996, and March 13, 1998, and against a disability rating in 
excess of 40 percent at any point on and after March 13, 
1998.
 
Right Knee Disability on and after September 24, 1996

Arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
involved in the veteran's claim.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).  On and after September 24, 
1996, the veteran's right knee disability is rated as 10 
percent disabling.  Under Diagnostic Code 5260, knee flexion 
limited to 60 degrees is assigned a 0 percent rating.  
Flexion limited to 45 degrees is assigned a 10 percent 
evaluation and flexion limited to 30 degrees is assigned a 20 
percent evaluation.  Extension limited to 10 degrees warrants 
a 10 percent disability rating while a 20 percent rating is 
warranted for extension of the knee limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  The 
September 1996 VA joints examination report reflects the 
veteran indicated he had aching of both knee and noticeable 
instability and weakness after he sat a long time with 
occasional knee bending and buckling.  Upon examination, he 
had normal extension while X-rays showed mild bilateral 
degenerative changes of the knees.  The March 1998 VA joints 
examination report also indicates that the veteran had full 
extension of the right knee to zero degrees with no effusion 
of the right knee.  Treadmill and weight testing showed an 
increase in functional limitation, but affecting the left 
knee.  As such, the evidence does not reveal functional 
limitations that approximate limitation of extension to 15 
degrees such that a higher rating would be warranted under 
Diagnostic Code 5261.

A May 2001 private medical record shows that the veteran had 
severe pointing of the tibial spines of the right knee and 
severe osteophyte formation and narrowing of the joint space.  
Upon examination, there was palpable hear and moderate 
effusion of the right knee.  There was also moderate pain 
with the valgus thrust maneuver and medial joint line 
tenderness to palpation.  The private medical record 
indicates he had full range of extension to zero degrees.

A July 1995 private radiographic report contains findings of 
severe hypertrophic and degenerative changes representative 
of osteoarthritis of the right knee.  The September 2005 VA 
joints examination report indicates the veteran had exhausted 
non-operative treatment of the right knee and that he was 
able to walk approximately 25 yards and had to climb stairs 
one stair at a time.  The report indicates he had extension 
limited to 10 degrees and he had somewhat of a varus 
deformity of the right knee.  A January 2006 private clinic 
note indicates the veteran had intermittent episodes of right 
knee pain particularly worse with prolonged standing as well 
as walking (he received a cortisone injection in preparation 
of a planned ski vacation).  See also July (increase in pain 
and swelling of right knee while playing golf 10-days 
previously), August (physical therapy resulted in significant 
improvement), and September (right knee better and able to 
walk without cane) 2005 private clinic notes.  The notes 
indicate he had extension limited to five degrees.  The 
evidence is indicative of an increase in the functional 
limitations associated with the veteran's right knee 
disability.  While the limitation of motion of the right knee 
warrants a 10 percent rating, his increased functional 
limitations such as problems with stairs and walking are such 
that his disability rating approximate the criteria for a 
higher 20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2005).  A disability rating in excess of 20 
percent is not warranted as the functional limitation do not 
approximate extension limited to 20 degrees.  38 C.F.R. § 4.7 
(2005).  

In short, a 20 percent rating based on limitation of 
extension of the right knee is granted, effective May 8, 
2001, as the private medical record is the first evidence 
indicative of an increase of the degenerative changes of the 
right knee.  To this extent, the appeal is granted.  As the 
weight of the evidence is against a disability rating in 
excess of 10 percent from September 24, 1996, to May 8, 2001, 
additional staged ratings are not warranted.

A higher or even a separate based on limitation of flexion is 
not warranted.  Flexion limited to 60 degrees warrants a 
noncompensable rating while flexion limited to 45 degrees is 
rated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2005).  The record shows the veteran had normal 
flexion of his knee to 140 degrees at the September 1996 VA 
examination while his flexion had decreased to 90 degrees at 
the March 1998 VA examination.  The September 2005 VA 
examination report indicates he had 115 degrees of flexion 
while the May 2001 private medical record shows he had 
flexion to 120 degrees.  The January 2006 private clinic note 
indicates he had flexion to 100 degrees.  See also July, 
August, and September 2005 private clinic notes.  While there 
has been some decrease in his flexion during the pendency of 
this appeal, this does not approximate the criteria for a 
compensable rating.  Moreover, his overall increased 
functional limitations such as difficulty with stairs and 
fatigability have been taken into consideration for his 
ratings based on limitation of extension and cannot be used 
again for an additional rating.  See 38 C.F.R. § 4.14 (2005).  
As such, the veteran's right knee disability picture does not 
approximate functional limitation of flexion that 
approximates 40 degrees.  Accordingly, a higher (separately 
or in combination) rating is not warranted based on 
limitation of flexion on or after September 24, 1996.

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5010 and 5257.  
See VAOPGCPREC 23-97 (July 1, 1997).  The September 1996 VA 
joint examination report reflects the veteran complained of 
noticeable knee instability.  However, upon examination there 
was no evidence of lateral instability.  The March 1998 VA 
examination report indicates the veteran again complained of 
giving away of the knees (greater on the left) but he had a 
negative drawer sign.  The report also shows his decreased 
muscle mass (quadriceps) was in relation to his left knee as 
was the increased functional limitations revealed by testing.  
The May 2001 private medical record indicates that the right 
knee was stable to anterior, posterior, medial, and lateral 
stress testing with no evidence of ligament pathology.  The 
January 2006 private clinic note indicates the right knee was 
tender to palpation along both the medical and lateral joint 
lines but there was no swelling or effusion and he had normal 
stability and reflexes.  See also July, August, and September 
2005 private clinic notes.  As there is no objective evidence 
of right knee instability and the veteran's complaints mainly 
involve his left knee, a separate rating is not warranted at 
any point on or after September 24, 1996, based on 
instability or recurrent subluxation of the right knee.  
38 C.F.R. § 4.71, Diagnostic Code 5257 (2005).    

Higher disability ratings under additional alternative 
diagnostic codes available to evaluate knee disabilities have 
also been considered.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5262 (2005); but see 38 C.F.R. § 4.14 (2005).  
The evidence of record, however, does not reflect the veteran 
has ankylosis of his right knee or impairment of the tibia 
and fibula resulting in nonunion with loose motion such that 
application of Diagnostic Code 5256 or 5262 would be proper.

In short, the weight of the evidence is against a disability 
rating in excess of 10 percent (either separately or in 
combination) at any point on and after September 24, 1996, 
until May 8, 2001.  On and after May 8, 2001, a 20 percent 
disability rating, but no more, is warranted.

Left Knee Disability from September 24, 1996, until July 9, 
2001

As previously indicated, the veteran's left knee disability 
was rated separately after September 24, 1996, and a 10 
percent disability rating was assigned until July 9, 2001, 
based on painful motion.  See September 2000 rating decision.  
A separate 20 percent rating based on instability of the left 
knee (resulting in an overall combined 30 percent rating) was 
established effective March 13, 1998.  Id.

The veteran's 10 percent disability rating was assigned based 
on functional limitations that approximated limitation of 
flexion to 45 degrees.  A higher 20 percent rating is 
warranted for flexion limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5010 (2005).  The September 
1996 VA joint examination report shows the veteran complained 
of aching of the knees and noticeable weakness.  Upon 
examination he had normal flexion of the left knee to 140 
degrees.  The March 1998 VA examination report indicates that 
after treadmill testing, the veteran demonstrated an 
increased antalgic gait of the left lower extremity secondary 
to pain while weight machine testing could not be completed 
with the left knee.  The report indicates the veteran had 
demonstrable increased fatigability of the quadriceps with 
increased left knee pain and that his knees prevented long 
distance walking and standing for protracted periods.  

While the limitation of flexion shown by the evidence between 
September 1996 and July 2001 does not warrant a compensable 
rating, the veteran had increased fatigability and weakness 
(as shown by the objective evidence) such that a compensable 
rating is appropriate.  However, the March 1998 VA 
examination report shows the veteran's left quadriceps were 
only one centimeter less on the left and his calf 
circumferences were the same for each leg.  He also had 
normal motor function of his musculature groups.  As such, 
the evidence does not show functional limitations that 
approximate flexion limited to 30 degrees.  Accordingly, a 
higher disability rating based on limitation of flexion is 
not warranted at any point between September 24, 1996, and 
July 9, 2001.

Prior to March 13, 1998, the evidence indicates that while 
the veteran complained of instability of the knees, objective 
evidence failed to reveal lateral instability and he had 
negative drawer sign.  See September 1996 VA examination 
report.  As such, a higher or even a separate disability 
rating based on instability or recurrent subluxation of the 
left knee is not warranted prior to March 13, 1998.  The 
March 1998 VA examination report shows the examiner found 2+ 
medial collateral laxity and 1+ anterior drawer.  On and 
after March 13, 1998, the veteran's left knee was evaluated 
with a combined 30 percent rating.  This rating included a 
separate 20 percent rating based on moderate instability.  
See VAOPGCPREC 23-97 (July 1, 1997).  A maximum 30 percent 
rating is warranted for recurrent subluxation or lateral 
instability that is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2005).  However, the evidence does not reveal left 
knee instability or subluxation that is severe between March 
1998 and July 2001.  The March 1998 VA examination report 
shows that the veteran complained of swelling and giving away 
of the knees (greater on the left) while examination revealed 
only 1+ effusion of the left knee and an increased antalgic 
gait after treadmill testing.  As such, his left knee 
instability and subluxation does not approximate a severe 
disability picture at any point between March 13, 1998, and 
July 9, 2001.

A higher or even a separate disability rating based on 
limitation of extension is also not warranted from September 
1996 to July 2001.  In this regard, extension limited to 5 
degrees is noncompensable while a 10 percent disability 
rating is warranted for extension of the knee limited to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  
The record shows the veteran had full extension of his knee 
upon examination in September 1996 and again in March 1998.  
See VA examination reports.  Moreover, his increased 
functional limitations have been taken into consideration for 
his ratings based on limitation of flexion and instability 
and cannot be used again for an additional rating based on 
extension.  See 38 C.F.R. § 4.14 (2005).  As such, the 
veteran's left knee disability picture does not approximate 
functional limitation of extension that approximates 10 
degrees.  Accordingly, a higher (separately or in 
combination) rating is not warranted based on limitation of 
extension between September 24, 1996, and July 9, 2001.

Higher disability ratings under additional alternative 
diagnostic codes available to evaluate knee disabilities have 
also been considered.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5262 (2005); but see 38 C.F.R. § 4.14 (2005).  
The evidence of record, however, does not reflect the veteran 
has ankylosis of his left knee or impairment of the tibia and 
fibula resulting in nonunion with loose motion such that 
application of Diagnostic Code 5256 or 5262 would be proper.

In short, the weight of the evidence is against a combined 
disability rating in excess of 10 percent at any point 
between September 24, 1996, and March 13, 1998, and in excess 
of a combined 30 percent rating at any point on or after 
March 13, 1998. 

Left Knee on and after July 9, 2001

The evidence shows the veteran underwent a left total knee 
replacement on July 9, 2001.  See private medical records 
dated in 2001.  A 100 percent disability rating was assigned 
after the implantation of the prosthesis as per Diagnostic 
Code 5055.  See February 2006 rating decision.  As the 
veteran was in receipt of a total disability rating for this 
period, the focus of the following analysis will be his 
disability picture beginning in September 2002, when his 
post-surgical rating went into effect.  Id.  While the 
veteran's had a history of degenerative joint disease, his 
total knee replacement is such that separate ratings based on 
the previous findings are no longer for application.  
Regardless, the evidence subsequent to September 1, 2002, 
does not reveal the veteran had instability of his left knee 
and Diagnostic Code 5257 is not for application.  See 
September 2005 VA examination report (left knee stable to 
anterior, posterior, varus and valgus stress testing).  As 
indicated below, the veteran had motion of his left knee 
(despite some stiffness) subsequent to his knee replacement 
and, as such, a higher disability rating based on ankylosis 
of the knee under Diagnostic Code 5256 is not warranted.

Subsequent to the one-year period, with intermediate degrees 
of residual weakness, pain or limitation of motion, the knee 
disability is to be evaluated by analogy to Diagnostic Code 
5256, 5261, or 5262, with a minimum evaluation of 30 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2005).  A 60 percent 
evaluation is assignable when there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  Id.  Here, the veteran was evaluated at 
the minimum 30 percent disability rating subsequent to the 
one-year period following his left knee surgery. 

The evidence does not reveal an overall disability picture of 
chronic left knee residuals of such severity that his left 
knee disability more closely approximates severe pain or 
severe weakness such that a 60 percent disability rating is 
warranted under Diagnostic Code 5055.  See 38 C.F.R. § 4.7 
(2005).  Instead, the September 2005 VA joints examination 
report indicates that while he was not completely satisfied 
with the surgery (he had more stiffness than he liked), the 
surgery did significantly help with his left knee pain.  The 
report indicates that he had significant difficulty 
ambulating due to both knees; however, his functional 
limitation due to his right knee have been separately 
evaluated and additionally bilateral factors have been added 
when his overall level of compensation has been computed 
throughout the pendency of this appeal.  His private medical 
records mainly involve the right knee (usually just notating 
his left total knee replacements) and the September 2005 VA 
examination report indicates he had left knee extension 
limited to 5 degrees and flexion to 100 degrees.  The report 
shows the examiner indicated the veteran had some stiffness 
of the knee joint but the amount should not limit the veteran 
from using stairs (although standing from a seated position 
could be somewhat difficult).  While the evidence shows some 
chronic residuals of the right knee, his disability picture 
does not approximate severe pain or severe weakness and a 
higher 60 percent rating is not warranted.

Nor is a higher disability rating warranted based on 
limitation of extension, limitation of flexion, or any 
combination thereof.  Diagnostic Codes 5260 and 5261 provide 
that a noncompensable evaluation is assignable for flexion 
limited to 60 degrees or extension limited to 5 degrees.  A 
10 percent evaluation is assignable for flexion limited to 45 
degrees or extension limited to 10 degrees.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261 (2005).  As described 
above, the medical evidence reflects that the veteran had 
left knee extension limited to five degree, and limitation of 
flexion to 100 degrees with some degree of additional 
functional limitations due to stiffness.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  However, the veteran's 
limitation of function does not warrant a disability rating 
in excess of 30 percent under either Diagnostic Code 5260 or 
Diagnostic Code 5261.  Moreover, as the veteran's functional 
limitation of extension is at a noncompensable level and his 
functional limitation of flexion is also at a noncompensable 
level, a combined rating also would not exceed 30 percent.

Additionally, while the veteran has a post-operative scar on 
his left knee, the evidence does not show and the veteran 
does not argue the scar is tender or limits function such 
that a separate disability rating is indicated.  See 
September 2005 VA examination report (noting surgical 
incision well-healed with sensation mildly-decreased).  As 
neither separate nor higher disability ratings are warranted 
under alternative diagnostic codes, the weight of the 
evidence is against the veteran's claim for a disability 
rating in excess of 30 percent for his post-operative 
residuals of the left knee on and after September 1, 2002.

Compensable Rating for Bilateral Hearing Loss

Service connection was established for hearing loss of the 
right ear by the May 1993 rating decision while the Board 
granted service connection for left ear hearing loss by a 
January 1993 decision.  A noncompensable rating has been 
assigned for the veteran's service-connected bilateral 
hearing loss.  See September 2000 rating decision.  The 
specific assignment of a disability evaluation for hearing 
loss is achieved by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  

The April 1993 VA audio examination report reflects the 
veteran's puretone thresholds of the right ear were 10 at 
1000 Hz, 0 at 2000 Hz, 20 at 3000 Hz and 90 at 4000 Hz, for 
an average of 30.  His word recognition for the right ear was 
96 percent.  The examination report reflects that his 
puretone thresholds of the left ear were 15 at 1000 Hz, 5 at 
2000 Hz, 10 at 3000 Hz and 30 at 4000 Hz, for an average of 
15.  His word recognition was 100 percent for the left ear.  
The March 1998 VA audio examination report indicates his 
puretone thresholds of the right ear were 20 at 1000 Hz, 15 
at 2000 Hz, 45 at 3000 Hz and 90 at 4000 Hz, for an average 
of 43.  His word recognition for the right ear was 96 
percent.  The examination report reflects that his puretone 
thresholds of the left ear were 20 at 1000 Hz, 20 at 2000 Hz, 
25 at 3000 Hz and 50 at 4000 Hz, for an average of 29.  His 
word recognition was 94 percent for the left ear.  The 
September 2005 VA audio examination report contains findings 
reflecting a worsening of his hearing loss with puretone 
thresholds of the right ear of 25 at 1000 Hz, 25 at 2000 Hz, 
85 at 3000 Hz and 95 at 4000 Hz, for an average of 58.  His 
word recognition for the right ear was 90 percent.  The 
examination report reflects that his puretone thresholds of 
the left ear were 25 at 1000 Hz, 25 at 2000 Hz, 35 at 3000 Hz 
and 55 at 4000 Hz, for an average of 35.  His word 
recognition was 94 percent for the left ear.  

By application of 38 C.F.R. § 4.85, Table VI, the veteran's 
left ear hearing loss is assigned a numeric designation of 
Level I throughout the pendency of this appeal.  The veteran 
is assigned a numeric designation of Level I for his right 
ear until the worsening shown at the September 2005 VA 
examination at which time the numeric designation increased 
to Level III.  By application the veteran's numeric 
designations assigned to each ear to 38 C.F.R. § 4.85, Table 
VII, he is entitled to a noncompensable (zero percent) 
disability rating throughout this appeal.

As the his puretone thresholds are not 55 decibels or more at 
each of the four specified frequencies, or less than 30 dBs 
at 1000 Hz and over 70 dBs at 2000 Hz, the veteran is not 
entitled to a higher numeric designation by application of 
Table VIa for either ear.  See 38 C.F.R. § 4.86(b) (2005).  
Additionally, as the veteran is not deaf in either ear, a 
special monthly compensation rating under 38 C.F.R. § 3.350 
is not warranted.  See 38 C.F.R. § 4.85(g) (2005).  
Examinations for benefits are conducted without the use of 
hearing aids 38 C.F.R. § 4.85(a) (2005).  As the evidence 
used to evaluate his claim results from evidence without 
hearing aids, the private medical evidence submitted that 
refers to a worsening of his hearing loss such that hearing 
aids may be required is not material to this claim.

The evidence does not show that the veteran's service-
connected bilateral hearing loss is in any way exceptional or 
unusual.  While the evidence shows he had difficulties with 
hearing and communication in the workplace, the record does 
not document that he has experienced any marked interference 
with his employment or frequent periods of hospitalization as 
to render the application of the regular schedular criteria 
impractical.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2005).

In sum, the evidence shows that the point of intersection on 
Table VII of the rating schedule for the veteran's level of 
hearing, which is used to arrive at the percentage of 
disability for hearing loss, reflects that a noncompensable 
evaluation is warranted.  Since the criteria for an increased 
schedular evaluation for hearing loss has not been shown at 
any point during the pendency of this appeal, a staged rating 
is not warranted.  As there is no basis for granting the 
benefit the veteran seeks, the appeal must be denied.  

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  This appeal originated prior to the 
enactment of VA's current duty to notify and assist statue 
and regulation.  However, the veteran was subsequently 
notified by letters in June 2003 and March 2005 of the 
evidence necessary to establish an increased rating and of 
the principles of service connection, including the necessity 
of showing the diagnosis of a current chronic disability.  
The letters also informed him of the evidence VA would seek, 
and the evidence he was required to submit, requested he 
provide any evidence or information he had pertaining to his 
appeal identify, and asked to submit any of the needed 
evidence in his possession.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
provided with the type of information and evidence needed to 
substantiate his claims, but not with notice of any potential 
effective date criteria.  However, various effective dates 
have been assigned throughout the pendency of this appeal, 
clearly indicating that the date it was factually 
ascertainable was the date of the rating.  Further, while no 
potential disability rating criteria in connection with his 
service connection claim was provided, as the weight of the 
evidence is against his service connection claim, any 
questions as to an appropriate effective date or any 
appropriate ratings are rendered moot.  Under these 
circumstances, the Board is satisfied that any issue as to 
the completeness as to these elements of the notice was 
harmless, that VA's notice requirements are met, and this 
decision is nonprejudicial.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran has been afforded VA examinations in 
connection with his increased rating claims and the resulting 
reports are of record.  He was also afforded a VA examination 
in connection with his service connection claim which failed 
to show a chronic disability.  As he has not provided any 
current evidence of a chronic disability, an additional VA 
examination is not warranted.  Private medical records 
identified by the veteran have been obtained and associated 
with the claims file.  His service medical records have been 
obtained and there is no indication that the veteran received 
VA treatment for any of the conditions considered herein.  A 
transcript of the September 1995 hearing is of record.  As 
the veteran has not identified, or properly authorized the 
request of, any other evidence, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).   


ORDER

Service connection for cardiovascular disease is denied.

An increased rating for degenerative arthritis of the knees 
and lumbar spine prior to September 24, 1996, is denied.

An increased rating for chronic lumbar strain with 
degenerative arthritis is denied between September 24, 1996, 
to March 13, 1998, and thereafter.

An increased rating for degenerative arthritis of the right 
knee between September 24, 1996, and May 8, 2001, is denied.  

On and after May 8, 2001, a 20 percent disability rating, but 
no more, for degenerative arthritis of the right knee is 
granted, subject to the laws and regulations governing the 
disbursement of VA benefits.

An increased rating for left knee arthritis from September 
24, 1996, to July 9, 2001, is denied.

And increased rating for left knee instability prior to July 
9, 2001, is denied.

An increased rating for post-operative residuals of left 
total knee replacement on and after September 1, 2002, is 
denied.


An initial compensable rating for bilateral hearing loss is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


